On July 13, 1936, an indictment was returned into the Criminal District Court of Tarrant County, Texas, charging G. D. Paradis with forgery in the first count, and in the second count with passing a forged instrument. On the 14th day of August, 1936, Paradis entered into an appearance bond in the sum of one thousand dollars with J. A. Petty and J. E. Petty as sureties. On December 11, 1936, Paradis' case was called for trial. He failed to appear. A forfeiture was taken on his bond and judgment nisi entered against him and his sureties in the amount of the bond. Upon proper notice a trial was had on the 29th of June, 1938, to determine whether said judgment nisi should be made final and final judgment had against Paradis and the surety J. A. Petty, but directing that the State should take nothing against J. E. Petty. From this final judgment J. A. Petty appeals.
Upon the trial the evidence developed was in all respects substantially the same as that set out in the opinion in cause No. 20,109, Henry Darwin Caldwell, et al v. State, (Page 524 of this volume), and the contention of appellants was the same *Page 553 
in the case mentioned; that is, that the forfeiture was not taken in compliance with the statute.
The judgment in the present case is affirmed for the same reasons given in the cause mentioned.
              ON APPELLANTS' MOTION FOR REHEARING.